Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 1 of 18 PageID #: 498



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 UNITED STATES OF AMERICA,

              Plaintiff,

 v.                                          Crim. Action No. 1:20-CR-50
                                                         (Kleeh)

 TAYLOR WASHINGTON,

              Defendant.


        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
              DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
             OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

       This   case   arises   out   of   a   July   5,   2020,    encounter      in

 Bridgeport,    West   Virginia,    between    a    police    officer     and   the

 defendant, Taylor Washington, that led to the discovery of an

 unlawfully possessed firearm. Pending before the Court is a motion

 to suppress physical evidence filed by Defendant Taylor Washington

 through counsel. [ECF No. 27]. For the reasons set forth below,

 the Court hereby ADOPTS United States Magistrate Judge Aloi’s

 Report and Recommendation [ECF No. 34], DENIES the pending motion

 to suppress [ECF No. 27], and OVERRULES Defendant’s objection [ECF

 No. 41].



                           I. PROCEDURAL HISTORY

       On September 1, 2020, the grand jury returned a one-count

 indictment,      charging     Defendant       Taylor        Washington     (“Mr.
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 2 of 18 PageID #: 499
 Taylor Washington                                                     1:20-cr-50

             ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                   DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                  OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

 Washington”) with Unlawful Possession of a Firearm, in violation

 of 18 U.S.C. § 922(g)(1), 18 U.S.C. § 922(g)(9), and 18 U.S.C. §

 924(a)(2). [ECF Nos. 1-2]. The indictment included a forfeiture

 allegation. Id. On November 9, 2020, Mr. Washington moved to

 suppress evidence seized as a result of his July 5, 2020, encounter

 with Officer William Cunningham (“Officer Cunningham”) of the

 Bridgeport Police Department. [ECF No. 27]. The Government filed

 a response in opposition to the motion to suppress. [ECF No. 30].

 Pursuant to 28 U.S.C. § 636, this Court referred the motion to the

 United   States     Magistrate   Judge      for   conducting    a    hearing   and

 entering a report and recommendation as to the disposition of the

 motion. [ECF No. 29].

       On November 12, 2020, the Magistrate Judge conducted an

 evidentiary hearing at which Officer Carey, Officer Cunningham,

 Mr.   Washington,     among   others,       testified    as    witnesses.      The

 Government filed a supplemental response after the evidentiary

 hearing. [ECF No. 33]. The Court has reviewed the transcript of

 the   evidentiary     hearing.   [ECF       No.   46].   In    the   report    and

 recommendation entered on November 13, 2020, the Magistrate Judge

 recommended that this Court deny Defendant’s Motion to Suppress.

 [ECF No. 34]. Mr. Washington filed an objection to the R&R [ECF

 No. 41], and the Government filed a response to Mr. Washington’s

 objection. [ECF No. 43].
                                         2
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 3 of 18 PageID #: 500
 Taylor Washington                                                    1:20-cr-50

             ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                   DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                  OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

                                    II. FACTS

       The Court finds the following facts based on the testimony of

 witnesses at the suppression hearing, along with exhibits provided

 to the Court. The incident giving rise to Mr. Washington’s Motion

 to Suppress began in the early morning hours of July 5, 2020 and

 involved Mr. Washington, his companion Kirstein Odell-Minor (“Ms.

 Odell-Minor”), Officer Jason Carey, and Officer Cunningham. Mr.

 Washington and Ms. Odell-Minor were together at a Super 8 Motel in

 Bridgeport, West Virginia, where they attempted to book a room.

 The Super 8 Motel desk clerk, Lisa Casto (“Ms. Casto”), denied

 both Mr. Washington and Ms. Odell-Minor service because the motel

 staff had identified drug paraphernalia in a room Mr. Washington

 had previously rented. Once Mr. Washington and Ms. Odell-Minor

 left the motel and called a taxi, Ms. Casto called 9-11 and

 reported to the operator that Mr. Washington was yelling and

 screaming at Ms. Odell-Minor. The CAD report provided to the

 officers prior to their arrival on scene was as follows: “Can hear

 male screaming and yelling at a female on foot. White female, tie-

 dye shirt, has a large purse. Black male is not allowed on the

 site due to a previous drug use. At the end of the driveway near

 the hotel -- near the big bushes.” [ECF No. 46 at 38:2-13]. Officer

 Carey testified he did not learn who the 911 caller was nor whether

 the   caller   worked   at   the   Super   8   Motel.   Officer      Cunningham
                                        3
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 4 of 18 PageID #: 501
 Taylor Washington                                                    1:20-cr-50

             ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                   DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                  OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

 testified that he heard from dispatch that “[t]here was a domestic

 between a white female and a black male. They were at the entrance

 to the Super 8. Dispatch advised that the male had been not allowed

 back on the property for prior drug use, and I believe that was

 it.” [ECF No. 46 at 52:9-14].

       Officers Carey and Cunningham responded to the 9-11 call and

 arrived on scene, with Officer Cunningham arriving first at 5:43

 a.m. He viewed Mr. Washington walking away from him in the parking

 lot of the Super 8 Motel and then through the parking lot of the

 Burger King. It then appeared to Officer Cunningham that Mr.

 Washington was walking toward a taxicab carrying by the handles a

 black and blue duffel bag. [ECF No. 46 at 55:24-56:10]. Officer

 Cunningham asked Mr. Washington to stop, 1 who put the bag on the

 ground   and   approached    Officer       Cunningham.   Officer     Cunningham

 explained to Mr. Washington that he was responding to a domestic,

 and Mr. Washington stated there was no domestic. Officer Cunningham

 noticed Mr. Washington becoming nervous, and that he began to speak

 more rapidly, and sweat. After seeing a Crown Royal bag 2 string on



 1 Officer Cunningham asked Mr. Washington to stop either once or
 twice. The testimony differs on this fact. Notably, the parties
 agree that once Mr. Washington stopped upon Officer Cunningham’s
 order, Mr. Washington is at this point detained. [See ECF No. 46
 at 115:16-118:12].
 2 Crown Royal is a blended Canadian whiskey sold in a plush velvet

 purple bag with gold stitching and drawstring. The Court takes
                                        4
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 5 of 18 PageID #: 502
 Taylor Washington                                                           1:20-cr-50

             ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                   DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                  OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

 Mr.    Washington’s         person,    Officer         Cunningham      searched     Mr.

 Washington’s        person,     retrieving           $300.00,     drugs,    and    drug

 paraphernalia. [ECF No. 46 at 60:11-61:9].

       Upon placing Mr. Washington in handcuffs, he asked Officer

 Cunningham    to     wipe    the   sweat       off    of   him,   to   which   Officer

 Cunningham responded that he had nothing to use to assist Mr.

 Washington. Officer Cunningham noticed the duffel bag sitting on

 the ground and asked Mr. Washington if it was his; Mr. Washington

 denied that he owned the bag but stated that he had clothes in it.

 Officer Cunningham walked toward the duffel bag and noticed a rifle

 barrel and magazine laying on top of the bag and under a blue

 towel. Mr. Washington then asked for a towel from the duffel bag

 to use while sitting in the cruiser. In determining whether he

 could search the duffel bag, Officer Cunningham approached Ms.

 Odell-Minor and asked whether he could search the bag, and she

 said it was not hers and consented to the search nonetheless.

 Officer Cunningham searched the bag and found clothes inside.

 Because    Mr.      Washington’s      felony         record     prohibits    him   from




 judicial notice of the distinctive appearance of this familiar
 bag. See Fed. R. Evid. 201. In Officer Cunningham’s experience,
 a Crown Royal bag is often indicative of containing drug
 paraphernalia. [ECF No. 46 at 57:18-20].
                                            5
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 6 of 18 PageID #: 503
 Taylor Washington                                                      1:20-cr-50

             ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                   DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                  OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

 possessing a firearm, it is this firearm evidence Mr. Washington

 seeks to suppress.

                           III. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. 636(b)(1)(B), a magistrate judge may be

 designated by a district court to consider motions to suppress

 evidence and statements as unconstitutionally obtained. After the

 magistrate    judge   has   considered        such    motion,   he   must    submit

 “‘proposed     findings     of    fact       and     recommendations    for    the

 disposition.’” Camry v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

 Parties are entitled to file written objections to the findings

 and recommendations of the magistrate judge, and if a party chooses

 to object within the allotted 14-day period, the district court

 shall make a de novo review of the findings and recommendations

 objected to. Id., 28 U.S.C. 636(b)(1)(C).

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without      explanation,        any     of        the    magistrate        judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Any findings

 to which no party objects are upheld by the district court unless

 “clearly erroneous or contrary to law.” 28 U.S.C. 636(b)(1)(C);
                                          6
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 7 of 18 PageID #: 504
 Taylor Washington                                                    1:20-cr-50

             ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                   DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                  OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

 See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

 315 (4th Cir. 2005). “When a party does make objections, but these

 objections are so general or conclusory that they fail to direct

 the district court to any specific error by the magistrate judge,

 de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp.

 2d 723, 730 (S.D.W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d

 44, 47 (4th Cir. 1982) (emphasis added)).



                              IV. GOVERNING LAW

       The magistrate judge noted the well-stablished principle that

 the Fourth Amendment provides that “[t]he right of people to be

 secure in their persons, houses, papers, and effects, against

 unreasonable searches and seizures, shall not be violated . . . .”

 U.S. Const. Amend. IV. The Supreme Court of the United States has

 further held that warrantless seizures are “per se unreasonable

 under the Fourth Amendment, subject to only a few specifically

 established and well delineated exceptions.”                 Katz v. United

 States, 389 U.S. 347, 357 (1967). One such exception is the

 investigative stop, which is also referred to as a Terry stop.

 Terry v. Ohio, 392 U.S. 1 (1968). A Terry stop has been held to be

 constitutional      when   the   officer’s   action   is   supported      by   an

 articulable,    reasonable       suspicion   that   the   person   seized      had

 engaged in criminal activity. United States v. Sokolov, 490 U.S.
                                        7
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 8 of 18 PageID #: 505
 Taylor Washington                                                    1:20-cr-50

             ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                   DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                  OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

 1, 7 (1989). A brief detention for investigative purposes is

 reasonable if an officer “observes unusual conduct which leads him

 reasonably to conclude in light of his experience that criminal

 activity may be afoot.” Terry, 392 U.S. at 30; see also Turmon v.

 Jordan, 405 F.3d 202, 205 (4th Cir. 2005).

       To   determine   whether   reasonable    suspicion    exists,      courts

 consider “the ‘totality of the circumstances’ to determine if the

 officer had a ‘particularized and objective basis’ for believing

 that the detained suspect might be armed and dangerous.” United

 States v. George, 732 F.3d 296, 299 (4th Cir. 2013), cert. denied,

 134 S.Ct. 1530 (2014) (citations omitted). A court reviews the

 stop or search “from the standpoint of an objectively reasonable

 police officer.” Ornelas v. United States, 517 U.S. 690, 696

 (1996).

       “A host of factors can contribute to a basis for reasonable

 suspicion, including the context of the stop, the crime rate in

 the area, and the nervous or evasive behavior on the suspect.” Id.

 (citing Illinois v. Wardlow, 528 U.S. 119, 124 (2000)). Multiple

 factors may together “create a reasonable suspicion even where

 each factor, taken alone, would be insufficient.” Id. at 300

 (citing United States v. Branch, 537 F.3d 328, 339 (4th Cir.

 2008)). An individual’s presence in a high-crime area is one factor

 that “carries no weight standing alone” and “may be considered
                                       8
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 9 of 18 PageID #: 506
 Taylor Washington                                                    1:20-cr-50

             ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                   DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                  OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

 along with more particularized factors to support a reasonable

 suspicion.” United States v. Sprinkle, 106 F.3d 613, 617 (4th Cir.

 1997). Other factors include lateness of the hour and unusual

 behavior. See United States v. Smith, 396 F.3d 579, 587 (4th Cir.

 2005); United States v. Slocumb, 804 F.3d 677, 682–83 (4th Cir.

 2015).



                                V. DISCUSSION

       After reviewing for clear error and finding none, the Court

 adopts and incorporates by reference all portions of the R&R to

 which no objection was made. Further, having conducted a de novo

 review of the record and the R&R in light of Mr. Washington’s

 objection, the Court concludes that his motion to suppress is

 without merit.

       Mr. Washington argues in his objection that the magistrate

 judge erroneously concluded that Officer Cunningham had reasonable

 suspicion to detain Mr. Washington in the parking lot of Burger

 King as he attempted to enter his taxi. [ECF No. 41 at 4]. All

 findings challenged by the objection will be reviewed de novo. 28

 U.S.C. § 636(b)(1).

       A. Objection: Reasonable Suspicion

       Upon assessing the totality of the circumstances to determine

 whether “an objectively reasonable police officer” would have had
                                       9
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 10 of 18 PageID #: 507
  Taylor Washington                                                    1:20-cr-50

              ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                    DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                   OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

  reasonable     articulable     suspicion     that       Mr.   Washington     was

  committing a crime at the time he was seized by Officer Cunningham,

  the Court overrules Mr. Washington’s objection and finds that

  Officer Cunningham had articulable reasonable suspicion to detain

  Mr. Washington on July 5, 2020.

           1. The 911 call made by Ms. Casto was non-anonymous,
              provided the requisite basis of knowledge, and was
              sufficiently   corroborated   to   provide    reasonable
              suspicion for the officers to make the investigatory
              stop that led to Mr. Washington’s detainment.

        First, Mr. Washington argues in his objection that the Court

  erroneously concluded that the 911 call by Ms. Casto was non-

  anonymous because, as far as Officers Cunningham and Carey knew,

  the 911 caller was anonymous at the time of the detention. In

  support of this contention, Mr. Washington argues that Officer

  Carey did not know information about the 911 caller, such as

  whether the caller worked at the Super 8 Motel or was a patron of

  the motel. [ECF No. 41 at 4-5]. The Government responded in

  opposition to this argument, stating that while dispatch did not

  relay Ms. Casto’s name to the officers, it did relay “crucial

  information,” which would enable the officers to ascertain her

  identity. [ECF No. 43 at 7].

        The   United   States   Supreme     Court   has    explained    that   “an

  anonymous tip alone seldom demonstrates the informant’s basis of

  knowledge or veracity.” Alabama v. White, 496 U.S. 325, 329 (1993).
                                       10
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 11 of 18 PageID #: 508
  Taylor Washington                                                    1:20-cr-50

              ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                    DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                   OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

  However, an anonymous tip if sufficiently corroborated can display

  “sufficient indicia of reliability to provide reasonable suspicion

  to make the investigatory stop.” United States v. Mitchell, 963

  F.3d 385, 392 (4th Cir. 2020) (quoting White, 496 U.S. at 329).

  Therefore, “police observation of an individual, fitting a police

  dispatch description of a person involved in a disturbance, near

  in time and geographic location to the disturbance establishes a

  reasonable suspicion that the individual is the subject of the

  dispatch.” Id. at 391 (quoting United States v. Lenoir, 318 F.3d

  725, 729 (7th Cir. 2003)).

        Both Mr. Washington and the Government rely on United States

  v. Kehoe in their briefs. The Court of Appeals for the Fourth

  Circuit in Kehoe, upon finding that the officers had reasonable

  suspicion of ongoing criminal activity when they seized Defendant

  Kehoe, discussed the reliability of anonymous callers. United

  States v. Kehoe, 893 F.3d 232 (4th Cir. 2018). “Courts generally

  presume that a citizen-informant or a victim who discloses his or

  her identity and basis of knowledge to the police is both reliable

  and credible.” Id. at 238. The Court described an anonymous caller

  as someone who is an “unknown, unaccountable informant who neither

  explained how he knew” the information “nor supplied any basis for

  believing he had inside information.” Id. (quoting Florida v. J.L.,

  529 U.S. 266, 271 (2000). Finding the caller non-anonymous, the
                                       11
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 12 of 18 PageID #: 509
  Taylor Washington                                                        1:20-cr-50

              ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                    DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                   OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

  Kehoe Court stated information such as a first name and phone

  number of the caller, and the basis of the caller’s knowledge,

  supported the caller’s identity and therefore the non-anonymity,

  and is crucial information to ascertain a caller’s identity.

  Specifically, the information provided in the 911 call in Kehoe

  was “that a white male wearing a blue-and-white striped shirt was

  at RJ’s, carrying a concealed weapon, and drinking.” Id. at 239.

  The Court went on and reasoned that even if this information would

  not have provided reasonable suspicion for the officers, the

  “officers corroborated several key facts from the [] caller’s tip

  before they seized Kehoe,” such as matching the description to

  Kehoe    himself,     Kehoe     being    the    only   patron   who    matched   the

  description at the bar, and speaking to a bartender who stated

  that    several     patrons     had    reported   a    person   matching     Kehoe’s

  description carrying a concealed weapon in the bar. Id. (emphasis

  in original).

         Here, taking in the totality of the facts and circumstances

  from testimony and exhibits introduced into evidence surrounding

  the detention of Mr. Washington, this Court finds that there was

  reasonable    suspicion         for     Officer   Cunningham      to    detain   Mr.

  Washington,       such   that    the    detention      was   lawful    and   evidence

  resulting therefrom and giving rise to the Indictment should not

  be suppressed. Because multiple factors may together create a
                                             12
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 13 of 18 PageID #: 510
  Taylor Washington                                                    1:20-cr-50

              ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                    DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                   OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

  reasonable suspicion even where each factor, taken alone, would be

  insufficient, here, factors that collaborate Ms. Casto’s 911 call

  and the CAD report such as, Mr. Washington, a black male was in

  the vicinity of the Super 8 Motel when the officers arrived, Ms.

  Odell-Minor, a white female, was in the same vicinity, and each

  attempting to leave the motel, supply adequate support for the

  officers to detain Mr. Washington. Officer Cunningham testified

  that upon speaking with Mr. Washington, and noticing his nervous

  behavior, quickened speech, and sweat, and seeing a Crown Royal

  bag string hanging off his person, conducted a search of Mr.

  Washington’s        person.   Such   information,     the    subjects,     their

  location,     which      sufficiently        corroborate    the   911    caller

  information, and Mr. Washington’s evasive behavior, was sufficient

  information for the officers to investigate and thereafter detain

  Mr. Washington.

        Ms. Casto herself, providing the basis of her knowledge,

  witnessed the alleged domestic dispute firsthand, and therefore

  had the required basis of knowledge. As the Government points out,

  Clarksburg Police Department officers had initially responded to

  the 911 call by going to the Days Inn Eastpointe, because Ms.

  Casto, being employed at both the Days Inn and the Super 8 Motel,

  inadvertently advised the wrong hotel. [ECF No. 30-2 at 20]. After

  the officers who arrived at the Days Inn determined the clerk at
                                          13
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 14 of 18 PageID #: 511
  Taylor Washington                                                        1:20-cr-50

                  ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                        DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                       OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

  the Days Inn did not call 911, dispatch returned Ms. Casto’s call

  to confirm her location, which she corrected was the Super 8 Motel.

  [ECF No. 30-2 at 20]. Therefore, under Kehoe, Officers Cunningham

  and Carey, having received such crucial information that a clerk

  at the Super 8 Motel had called 911 and reported the information

  given in the CAD report, the officers were entitled to rely on the

  911 caller information, in addition to the information they adduced

  at the scene.

             2. Ms. Casto reported criminal activity in the 911 call
                such that it was reasonable for Officer Cunningham to
                investigate the scene.

           Mr.    Washington      asserts   that    Officer    Cunningham      lacked

  reasonable suspicion because the 911 call did not allege criminal

  activity. [ECF No. 41 at 6]. This Court is unaware of any authority

  which requires a 911 caller to specifically identify the elements

  of   a    codified     crime,    especially    when   the   conduct   alleged     is

  indicative that criminal activity may be afoot. See United States

  v. Perkins, 363 F.3d 317, 326 (4th Cir. 2004) (“Officers are not

  required        under Terry to     have   reasonable     suspicion    of    ongoing

  illegal activity in order to make investigative stops. Indeed, the

  very point of Terry was to permit officers to take preventive

  action         and   conduct      investigative       stops before crimes        are

  committed, based on what they view as suspicious—albeit even legal—

  activity.”) (emphases omitted); see also United States v. McCants,
                                            14
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 15 of 18 PageID #: 512
  Taylor Washington                                                    1:20-cr-50

              ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                    DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                   OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

  952 F.3d 416, 423 (3d Cir. 2020) (rejecting argument “that ‘[n]o

  reasonable officer would have stopped and frisked’ [the defendant]

  based on an allegation of ongoing domestic violence when [the

  alleged victim], showed no signs of injury” and stating that “[t]he

  absence    of   corroborative     evidence   .   .   .   did   not   negate   the

  reasonable suspicion created by the 911 call” (citing Navarette v.

  California, 572 U.S. 393, 403–04 (2014)), cert. denied, 141 S. Ct.

  431, 2020 WL 5883696 (U.S. Oct. 5, 2020).

          Ms. Casto’s 911 call information and CAD report provided to

  the officers prior to their arrival at the scene included that

  there was a black male screaming and yelling at a white female on

  foot, and that the male was not allowed on site at the Super 8

  Motel due to a previous drug use. [ECF No. 46 at 38:2-13]. Ms.

  Casto    herself,   again    providing     the   basis    of   her   knowledge,

  witnessed the alleged domestic dispute. Because a brief detention

  for investigative purposes is reasonable if an officer “observes

  unusual conduct which leads him reasonably to conclude in light of

  his experience that criminal activity may be afoot,” the detention

  of   Mr.    Washington      and   evidence   discovered        thereafter     was

  reasonable in the totality of circumstances. Terry, 392 U.S. at 30

  (emphasis added); see also Turmon v. Jordan, 405 F.3d 202, 205

  (4th Cir. 2005).



                                        15
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 16 of 18 PageID #: 513
  Taylor Washington                                                    1:20-cr-50

              ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                    DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                   OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

            3. The officers were entitled to investigate the alleged
               ongoing criminal conduct.

        Like Mr. Washington’s other arguments in support of his

  objection, the Court finds his assertion unconvincing that the

  officers were investigating a completed misdemeanor as opposed to

  ongoing     criminal    conduct,     and    that    such    detention        was

  unconstitutional on those grounds. [ECF No. 41 at 9]. As stated

  above, a brief detention for investigative purposes is reasonable

  if an officer “observes unusual conduct which leads him reasonably

  to conclude in light of his experience that criminal activity may

  be afoot.” Terry, 392 U.S. at 30; see also Turmon v. Jordan, 405

  F.3d 202, 205 (4th Cir. 2005). While Ms. Casto related allegations

  of Mr. Washington screaming and yelling at Ms. Odell-Minor on the

  911 call, the nature of Office Cunningham’s investigation changed

  upon his conversation with Mr. Washington which led to Officer

  Cunningham’s discovery of drugs and drug paraphernalia on his

  person. [ECF No. 46 at 60:11-61:9]. Further, this Court has already

  found that such detention and search of Mr. Washington’s person

  upon his evasive behavior and possession of the Crown Royal bag

  was lawful. While there is no dispute that Officers Cunningham and

  Carey were responding to a 911 call alleging domestic violence,

  there is no requirement that the officers “identify the particular

  crime of which [the officers] had reasonable suspicion.” United

                                       16
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 17 of 18 PageID #: 514
  Taylor Washington                                                    1:20-cr-50

              ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                    DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                   OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]

  States v. Rodriguez, 836 F. Supp. 2d 1258, 1274 (D.N.M. 2011)

  (further describing that “the Tenth Circuit demand[s] only that an

  officer have facts from which a reasonable officer could form a

  reasonable suspicion that criminal conduct was occurring or was

  about to occur”). Officers Cunningham and Carey who responded to

  the scene believed it was an ongoing domestic dispute and, under

  the totality of the circumstances, were entitled to investigate

  the scene by briefly detaining Mr. Washington and asking him

  questions. That investigation may have started in response to a

  potential domestic dispute but the “totality of the circumstances”

  changed and evolved.      The circumstances, however, never lost the

  indicia of reasonable suspicion that criminal activity of some

  sort may be afoot.        Therefore, because Officer Cunningham was

  reasonable to conclude in light of his experience that criminal

  activity may be afoot, he was entitled to investigate. Terry, 392

  U.S. at 30.

                                VI. CONCLUSION

        For the reasons stated herein, the Court ADOPTS the magistrate

  judge’s Report and Recommendation in its entirety [ECF No. 34],

  DENIES Defendant’s Motion to Suppress [ECF No. 27], and OVERRULES

  Defendant’s     Objection     [ECF    No.    41]   to    the    Report       and

  Recommendation.

        It is so ORDERED.
                                       17
Case 1:20-cr-00050-TSK-MJA Document 74 Filed 07/29/21 Page 18 of 18 PageID #: 515
  Taylor Washington                                                    1:20-cr-50

              ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 34],
                    DENYING MOTION TO SUPPRESS [ECF NO. 27], AND
                   OVERRULING DEFENDANT’S OBJECTION [ECF NO. 41]



        The Clerk is directed to transmit copies of this Order to

  counsel of record and all appropriate agencies.

        DATED: July 29, 2021

                                      /s/ Thomas S. Kleeh
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                       18
